705 S.E.2d 340 (2010)
STATE of North Carolina
v.
Cherron WOOTEN.
No. 376P10.
Supreme Court of North Carolina.
November 4, 2010.
Kimberly P. Hoppin, Chapel Hill, for Cherron Wooten.
Diane Pomper, Kathleen N. Bolton, Assistant Attorneys General, for State of N.C.
Prior report: ___ N.C.App. ___, 696 S.E.2d 570.

ORDER
Upon consideration of the petition filed by Defendant on the 3rd of September 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."
Upon consideration of the petition filed on the 20th of September 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."